Citation Nr: 1828412	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss from December 28, 2010, to June 20, 2016.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to January 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2017, the Board denied the claim before it and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2017, the parties filed a Joint Motion for Partial Remand (Joint Motion).  Then, in a November 21, 2017, Order, the Court granted the Joint Motion and vacated the Board decision as to the issue noted above, remanding the case for action consistent with the terms of the Joint Motion.

In a June 2016 rating decision, the RO assigned a disability rating of 20 percent from June 21, 2016, the date of the last VA examination.  The Board notes that the Veteran did not wish to appeal this part of the Board decision and that it was dismissed in the Court's Order of November 21, 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that it complies with the Court's November 2017, Court Order.

In the November 2017 Joint Motion, the Court noted that the Board erred in disregarding the June 2012 and June 2014 VA audiology reports on the basis that the examiners did not employ the Maryland CNC test and/or that the methodology was unknown, and vacatur and remand are required for the Board to ascertain the appropriate effective date for Appellant's increased rating for bilateral hearing loss by taking these audiology reports into consideration.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.

Turning to the medical evidence of record, private treatment records reported a five year history of hearing difficulty.  See February 2011 private treatment records.  No information was provided as to the testing methodology used, and it is unclear if the report includes speech recognition scores.  The report indicates the examination was conducted by a licensed audiologist, and a graph of an audiogram indicates pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
60
60
70
59
LEFT
40
50
65
65
55

An April 2009 audiogram graph in the February 2011 private treatment records indicates pure thresholds, in decibels, as follows:





HERTZ

1000
2000
3000
4000
Average
RIGHT
45
50
65
75
59
LEFT
50
60
65
80
64

On an April 2011 VA audiology examination, puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
45
55
60
80
60
LEFT
45
60
65
75
61

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The Veteran reported functional impairment in an inability to understand speech.  The examiner noted that speech recognition performance was excellent and that an air conduction study was better than a bone conduction study to reflect the Veteran's hearing loss.  The diagnoses included bilateral moderate to severe sensorineural notched hearing loss.

A June 20, 2012, VA treatment progress note reveals mild to severe sensorineural hearing loss in the right ear after puretone testing and moderate to severe sensorineural hearing loss in the left ear after puretone testing.  See the June 2016 VA treatment records.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 84 percent in the left ear.  The examiner noted that testing did not meet the criteria for pathologic asymmetry.

A VA audiology hearing evaluation was conducted in June 5, 2014.  See June 2016 VA treatment records.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in both ears at 55 decibels monitored live voice (MCL), binaurally.

The Board notes that in order to determine the proper level of hearing loss under 38 C.F.R. § 4.85(a), both Maryland CNC speech discrimination scores and puretone thresholds tests must be conducted.  Because it is not clear which speech discrimination tests were used in the June 2012 and June 2014 audiology reports, clarification is needed.  The parties to the Joint Motion also agreed that a medical examiner could be solicited for an opinion as to whether an earlier non-Maryland CNC test is consistent with the same level of hearing loss determined by a later Maryland CNC test.  Accordingly, a remand is necessary and reasonable efforts must be made to obtain any outstanding records pertaining to the June 2012 and June 2014 audiology reports, to include information regarding which speech discrimination tests were used, and for an appropriate examiner to comment on whether any additional findings and/or earlier non-Maryland CNC test is consistent with the later Maryland CNC test that resulted in a compensable rating for the Veteran's service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to obtain any outstanding records pertaining to the VA June 2012 and June 2014 audiology reports and specifically with reference to any of the speech discrimination tests used.  Any necessary authorizations should be obtained from the Veteran, and associated with the claims file.  If no records are available, the claims folder must indicate this fact.

2.  In the Veteran's private treatment records with a date of receipt of February 2011, it is unclear whether the July 2007 audiology report from Hearwell Inc. D/B/A The Hearing Aid Center at Southpoint includes a controlled speech discrimination Maryland CNC test.  Efforts should be made to retrieve any records with reference to the above.  Any necessary authorizations should be obtained from the Veteran, and associated with the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, regardless of whether any additional records are received pursuant to items 1 and 2, above, submit the record to an appropriate examiner for an opinion as to whether any additional findings and/or earlier non-Maryland CNC test are consistent with the later Maryland CNC test and results from the June 2016 VA audiological examination.

4.  After conducting any additional development deemed necessary, readjudicate the claim for increased rating for hearing loss prior to June 21, 2016.  If any part of the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

